       Case 2:19-cv-05672-SPL Document 22 Filed 11/23/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV 19-05672-PHX-SPL
      Abdul Mahaddie Underwood,
 9                                               )
                                                 )
                        Petitioner,              )    ORDER
10                                               )
      v.
11                                               )
                                                 )
      David Shinn, et al.,                       )
12                                               )
13                      Respondents.             )
                                                 )
14                                               )

15          The Court has before it, Petitioner’s Petition for Writ of Habeas Corpus pursuant to
16   28 U.S.C. § 2254 (Doc. 1), and the Limited Answer from the Respondents. (Doc. 15) This
17   Court is also in receipt of the Report and Recommendation of the Magistrate Judge (Doc.
18   20), and the Petitioner’s Objections. (Doc. 21) In the instant Petition, the Petitioner alleges
19   his Fifth, Sixth and Fourteenth Amendment rights were violated. (Doc. 1 at 6-7)
20          A district judge “may accept, reject, or modify, in whole or in part, the findings or
21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). When a party files a
22   timely objection to an R&R, the district judge reviews de novo those portions of the R&R
23   that have been “properly objected to.” Fed. R. Civ. P. 72(b). A proper objection requires
24   specific written objections to the findings and recommendations in the R&R. See United
25   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); 28 U.S.C. § 636(b) (1). It
26   follows that the Court need not conduct any review of portions to which no specific
27   objection has been made. See Reyna-Tapia, 328 F.3d at 1121; see also Thomas v. Arn, 474
28   U.S. 140, 149 (1985) (discussing the inherent purpose of limited review is judicial
       Case 2:19-cv-05672-SPL Document 22 Filed 11/23/20 Page 2 of 2




 1   economy). Further, a party is not entitled as of right to de novo review of evidence or
 2   arguments which are raised for the first time in an objection to the R&R, and the Court’s
 3   decision to consider them is discretionary. United States v. Howell, 231 F.3d 615, 621-622
 4   (9th Cir. 2000).
 5             The Court has carefully undertaken an extensive review of the sufficiently
 6   developed record. The Petitioner’s objections to the findings and recommendations have
 7   also been thoroughly considered.
 8             After conducting a de novo review of the issues and objections, the Court reaches
 9   the same conclusions reached by the magistrate judge. The R&R will be adopted in full.
10   Accordingly,
11             IT IS ORDERED:
12             1.    That the Magistrate Judge’s Report and Recommendation (Doc. 20) is
13   accepted and adopted by the Court;
14             2.    That the Petitioner’s Objections (Doc. 21) are overruled;
15             3.    That the Petition for Writ of Habeas Corpus (Doc. 1) is denied and this action
16   is dismissed with prejudice;
17             4.    That a Certificate of Appealability and leave to proceed in forma pauperis
18   on appeal are denied because the dismissal of the Petition is justified by a plain procedural
19   bar and reasonable jurists would not find the ruling debatable; and
20             5.    That the Clerk of Court shall enter judgment according and terminate this
21   action.
22             Dated this 24th day of November 2020.
23
24                                                      Honorable Steven P. Logan
                                                        United States District Judge
25
26
27
28

                                                    2
